Citation Nr: 1617904	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for post-concussion syndrome, traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his January 2016 Board hearing, the Veteran testified that he was found disabled by the Social Security Administration (SSA) and is receiving disability benefits dating back to approximately 2007 or 2008.  However, the Veteran's SSA records are currently not associated with the claims file.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Additionally, the Veteran submitted a VA Form 21-4142 in October 2009 and indicated that he had been treated for various medical conditions, to include residuals of closed head injury, by Dr. D. Y. in Westminster, Colorado from 2006.  However, there is no indication that the RO has yet attempted to obtain these records.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO to obtain any and all treatment records from the Veteran's private physicians, per the VA Forms 21-4142 submitted by the Veteran in October 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his post-concussion syndrome, traumatic brain injury since 2006.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all records relating to the Veteran from Dr. D. Yamamoto in Westminster, Colorado, dated from 2006 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Medical Center in Denver, Colorado, and any associated outpatient clinics dated from November 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




